Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 6, 8, 13, 15 and 20 have been amended from the current set of Claims filed on 09/30/2020.
3.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-21, see Pages 10-13 filed 09/30/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-21 is withdrawn.
4. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-21, see Pages 13-15 filed 09/30/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection for Claims 1-21 is withdrawn.
5.		Claims 1-21 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 09/30/2020.

Reasons for Allowance
6.		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“generate, based on the processed historical data, one or more machine learning datasets including inclusion criteria and exclusion criteria, the inclusion criteria and exclusion criteria being generated based on analysis of keywords and sequences of keywords in the historical data”
The closest prior arts of record are:
		1) US PG Pub (US 2017/0372231 A1) to Ghatage
		2) US PG Pub (US 2017/0103329 A1) to Reddy
		3) US Patent # (US 10,095,779 B2) to Agarwal
		4) US Patent # (US 9,582,408 B1) to Jayaraman
	Regarding the Ghatage reference, Ghatage teaches a classification engine may determine the category of the request through use of a classification model that has been trained using one or more machine learning (ML) techniques and/or that employs Natural Language Processing (NLP). Based on the category, the request may be routed to agent(s) for handling. The priority may 0 (e.g., low priority) to 4 (e.g., high priority). Priority may be a descriptive value, e.g., “high”, “medium”, or “low” priority.
Ghatage either individually or as a whole does not teach or suggest:
“generate, based on the processed historical data, one or more machine learning datasets including inclusion criteria and exclusion criteria, the inclusion criteria and exclusion criteria being generated based on analysis of keywords and sequences of keywords in the historical data”
Regarding the Reddy reference, Reddy teaches a   process of data cleansing may be achieved through supervised machine learning capabilities, for instance. The data cleansing can be specific to a customer dataset. For example, messages such as “this message is created from XYZ system” and “the message is automatically confirmed by a batch report as it was in closed state for 60 days” are used to setup incident handling process specific to the customer dataset. 
		Reddy either individually or as a whole does not teach or suggest:
“generate, based on the processed historical data, one or more machine learning datasets including inclusion criteria and exclusion criteria, the inclusion criteria and exclusion criteria being generated based on analysis of keywords and sequences of keywords in the historical data”
Regarding the Agarwal reference, Agarwal teaches a method includes correlating one or more items of problem incident text data from a given problem incident identifier with items of event text data to generate items of correlated text data within the given problem incident identifier; applying a syntactic grammar to the items of correlated text data to identify in the given problem incident identifier (i) one or more domain-dependent concepts and (ii) one or more domain-independent concepts; parsing noisy and/or unstructured text from the given problem incident identifier based on analysis of (i) the domain-dependent concepts and (ii) the domain-independent concepts.
		Agarwal either individually or as a whole does not teach or suggest:
“generate, based on the processed historical data, one or more machine learning datasets including inclusion criteria and exclusion criteria, the inclusion criteria and exclusion criteria being generated based on analysis of keywords and sequences of keywords in the historical data”
Regarding the Jayaraman reference, Jayaraman teaches analyzing an incident ticket using a machine learning algorithm to identify one or more keywords in the incident ticket, and identifying a location of the incident ticket based on the one or more keywords, a test workspace corresponding to the incident ticket based on the location, and a plurality of specific test cases corresponding to the incident ticket based on the test workspace. The identification leads to a first scenario and a second scenario. In the first scenario, the method further comprises initiating a learning process based on intelligence gathered from a manual processing of the incident ticket.
		Jayaraman either individually or as a whole does not teach or suggest:
“generate, based on the processed historical data, one or more machine learning datasets including inclusion criteria and exclusion criteria, the inclusion criteria and exclusion criteria being generated based on analysis of keywords and sequences of keywords in the historical data”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

7.		The 35 U.S.C. § 101 rejection for Claims 1-21 are withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623          

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623